     1

     2
                                                                                        ``'~— BURT
     3
                                                                                SAY ~ 2       l
     4

     5

     '
     G~

     7                           iTNITED STATES DISTRICT COURT
     s i                       CENTRAL DISTRICT OF CALIFORNIA
     9

 Zo         UNITED STATES OF AIV~RICA,                             Case No. ~.~ - GR - p I~b
 Zi                            Plaintiff,
 is                                                                ORDER OF DETENTION
                   v.
 l3
           1.   Kai►k~ ~*s • ~~~a.
 14

15                            Defendant.
16

1~                                                        I.
1s              A. k~ On motion of the Government in a case allegedly
                                                                      involving                   :
19                1.~      a crime of violence.
20                2. ()    an offense with maximum sentence of life imprisonmen
                                                                                               t or death.
21                3. ()    a narcotics or controlled substance offense with
                                                                                        maximum sentence
22                         often or more years.
23                4. ()   any felony -where the defendant has been conv
                                                                        icted of two ox
24                        more prior offenses described above.
25                5. ()   any felony that is not otherwise a crime of violence
                                                                                   that involves a ~
26                        minor victim, or possession or use of a firearm or
                                                                             destructive device or
a~                        any other dangerous weapon, or a failure to regis
                                                                              ter under 18 U.S.0
28                        § 2250.
                                ORDBR OF DSTBNTION AFTBR HEARING (18 U.S.C. §3142(i))
         CRA4
                                                                                                      Page 1 of 4
                  B.         On motion by the Government /()on Court's own motion, in a case
     2                       allegedly involving:
     3                       Qn the fixxther allegation by the Government of
     4                 1.~      a serious risk that the defendant will flee.
     5                 2.() a serious risk that the defendant will:
                          a.()obstruct or attempt to obstructjustice.
                          b.()threaten, injwre, or intimidate a prospective witness or juror or
     s                         attempt to do so.
     9            C.      The Government()is/()is not entitled to a rebuttable presumption that no
  10                      condition or combination ofconditions will reasonably asswre the defendant's
  11                     appearance as required and the safety ofany person or the community.
 12                                                           II.
 13              A~~        The Court finds that no condition or combination of conditions
                                                                                           will
 ~~                         reasonably assure:
 15                    1.~ the appearance ofthe defendant as required.
 16                            andlor
 17                 2.~        the safety of.any person or the community.
 18              B.() The Court finds that the defendant has
                                                                 not rebutted by sufficient
 19                   evidence to the contrary the presumption provided
                                                                        by statute.
20 ~                                                        ~.                              ,
21               The Court has considered:
22            A. the nature and circumstances of the offen
                                                             ses) charged, inclucling whether the
23               offense is a crime of violence, a Federal crime
                                                                 ofterrorism, or involves a minor
24              victYm or a controlled substance,firearm,explosive,
                                                                     or destructive device;
25           B. the weight ofevidence against the defen
                                                           dant;
26           C. the history and characteristics ofthe defen
                                                             dant; and
a~ I~        D. the nature and seriousness ofthe
                                                    danger to any person or to the community.
28

                                    ORDBR OF DS7'BNTIOAI AFTBR HBARiNG(18 U.S.C.§3142(1))
         CR-94
                                                                                                Rage 2 of4
,:




          1                                                    ~.

          2           The Court also has considered all the evidence adduced at the hearing and the
          3           arguments and/or statements of counsel, and the Pretrial Services
          4           Reportlrecommendation.
          5                                                     v.
          6           The Court bases the foregoing fmding(s)on the following:
                      A.~     As to flight risk:
          s                   ❑ Lack ofbail resources
          9                   ❑ Refusal to interview with Pretrial Services
      10                      ❑ No stable residence or employment
      zi                      a Previous failure to appear or violations or probation, parole, or
      12                         release
      13                      ❑ Ties to foreign countries
      14                      ❑ Unrebutted presumption[18 U.S.C. § 3142(e)(2)~
     15

     16

     17 ~

     18                       As to danger:
     19                       ❑ Nature ofprevious criminal convictions
     ao                      ❑ Allegations in present charging document
     ai                      ❑ Substance abuse
     22                      ❑ Already in custody on state or federal offense
     23                      ❑ Unrebutted presumption [18 U.S.C. § 3142(e)(2.)j._
     24

     25

     26

     27           C.~' Defendant submitted.to detent
                                                     ion
     28

                                      ORDER OR D6TBNTION AFTER HBAIRING(18 U.S.C.§314Z(~)
              CR-94
                                                                                             Page 3 of4
     1                                                  ~~

     2        A.() The Court fords that a serious risk exists that the defendant will:
     3              1.()obstruct or attempt to obstructjustice.
     4             2.()attempt to!()threaten, injure or intimidate a witness or juror.
     5       B. The Court bases the foregoing findings)on the following:
     6

     7

     8

     9

 10

 11      I
                                                      ~Y.
 l2          A.IT IS TI-3EREFORE ORDERED that the def
                                                                     endant be detained prior to axial.
 13          B. IT YS FURTHER ORDERED that the def
                                                                 endant be committed to the custody
 i~ i          of the Attorney General for confinement in
                                                                    a corrections facility separate, to
 15 i    the extent practicable, from persons awaiti
                                                       ng or serving sentences or being
 16 ~    held in custody pending appeal.
 i~   C. IT XS FURTHER ORDERED that
                                                the defendant be afforded reasonable
 18      opportunity for private consultation wit
                                                  h counsel.
 19   D.IT IS FURTI~R ORDERED that
                                           , on order ofa Court ofthe United Stat
                                                                                  es or
 ao     on request of any attorney for the
                                             Government, the person in charge of the
21      corrections facility in which the def
                                              endant is confined deliver the defend
                                                                                    ant
as      to a United States marshal for the
                                             purpose of an appearance in connec
                                                                                  tion
23      with a court proceeding.
24 DATED: ~ 1-v }0"Z)

25

26
                                                                       ~~f~
                                                 ALEXANDER F. MacK1NNOIV
a~                                               UNITED STATES MAGIST RATE                 JUDGE
28

                             ORDBR OF DETENTION ANTSR HEARING[18 U.S.C.
      CRA4                                                             §3142(1))
                                                                                              Page 4 of4
